           Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 1 of 42



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   Katharine L. Malone (State Bar No. 290884)
     Christopher K.L. Young (State Bar No. 318371)
 3   Kyle P. Quackenbush (State Bar No.322401)
     Anupama K. Reddy (State Bar No. 324873)
 4   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 5   San Francisco, California 94108
     Telephone: (415) 500-6800
 6   Facsimile: (415) 395-9940
     Email: jsaveri@saverilawfirm.com
 7            swilliams@saverilawfirm.com
              kmalone@saverilawfirm.com
 8            cyoung@saverilawfirm.com
              kquackenbush@saverilawfirm.com
 9            areddy@saverilawfirm.com

10   Interim Lead Counsel for Direct Purchaser Plaintiffs and the Proposed Class

11

12                                  UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14
                                                            Case No. 3:20-cv-02345-WHO
15   IN RE: JUUL LABS, INC. ANTITRUST
     LITIGATION                                             CONSOLIDATED CLASS ACTION
16                                                          COMPLAINT
     This Document Relates To:
17
     ALL DIRECT PURCHASER ACTIONS
18                                                          DEMAND FOR JURY TRIAL
19

20

21

22

23

24

25

26

27

28


       Case No. 3:20-cv-02345-WHO                                    CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 2 of 42



 1
                                                             TABLE OF CONTENTS
 2
                                                                                                                                                Page
 3
     INTRODUCTION ......................................................................................................................1
 4
     JURISDICTION AND VENUE ................................................................................................. 3
 5
     INTRADISTRICT ASSIGNMENT .......................................................................................... 3
 6
     PARTIES..................................................................................................................................... 4
 7
                A.         Plaintiffs............................................................................................................... 4
 8
                B.         Corporate Defendants.......................................................................................... 4
 9
                C.         Individual Defendants.......................................................................................... 5
10
     AGENTS AND CO-CONSPIRATORS ..................................................................................... 9
11
     CLASS ALLEGATIONS ............................................................................................................ 9
12
     FACTUAL ALLEGATIONS ..................................................................................................... 11
13
                A.         Industry Background........................................................................................... 11
14
                B.         JLI and Altria Agree to Divide and Allocate Markets and Not to Compete in the
15                         Closed-System E-Vapor Market .......................................................................... 15
16   THE FTC ACTION ................................................................................................................. 23
17   MARKET STRUCTURE......................................................................................................... 23
18              A.         Relevant Market................................................................................................. 23
19              B.         Market Concentration........................................................................................ 27
20              C.         The Closed-System E-Vapor Market Has High Barriers to Entry ...................... 28
21              D.         Market Power .................................................................................................... 28
22   ANTICOMPETITIVE EFFECTS OUTWEIGH PROCOMPETITIVE BENEFITS, IF ANY
          ...................................................................................................................................... 29
23
                A.         Anticompetitive Effects ..................................................................................... 29
24
                B.         Absence of Procompetitive Benefits ................................................................... 31
25
     HARM TO COMPETITION AND ANTITRUST INJURY ....................................................33
26
     CLAIMS FOR RELIEF .............................................................................................................33
27
     DEMAND FOR JUDGMENT ................................................................................................. 36
28
     JURY TRIAL DEMANDED .....................................................................................................37
     Case No. 3:20-cv-02345-WHO                                                 i                 CONSOLIDATED CLASS ACTION COMPLAINT
           Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 3 of 42



 1           Plaintiffs Anthony Martinez, Jessica McGee, and Mallory Flannery, on behalf of themselves and

 2   all others similarly situated, bring this Consolidated Class Action Complaint against Defendants Altria

 3   Group, Inc. (“Altria”) and Juul Labs, Inc., (“JLI”) for violations of Section 1 the Sherman Act, 15

 4   U.S.C. § 1, Section 7 of the Clayton Act, 15 U.S.C. § 18, and Section 16 of the Clayton Act, 15 U.S.C. §

 5   26, as follows:

 6                                                INTRODUCTION

 7           1.        This is an antitrust class action against Defendants Altria and JLI, concerning

 8   anticompetitive agreements between them in which Altria agreed to refrain from competing against JLI

 9   in the United States market for closed-system e-vapor products (“Closed-System E-Vapor”) by

10   withdrawing from the market in return for a substantial ownership interest in JLI. Through these

11   agreements, Altria and JLI agreed to cease competing and divide and allocate the Closed-System E-

12   Vapor market. Plaintiffs seek damages and injunctive relief for the collusive and concerted restraint of

13   trade orchestrated by Defendants.

14           2.        E-Vapor products are electronic devices that deliver nicotine to a user by vaporizing a

15   liquid nicotine solution. In a closed system, the liquid is contained in a pre-filled, sealed cartridge, pod,

16   or tank. JLI was and is the dominant player in the Closed-System E-Vapor market in the United States.

17           3.        Altria is one of the country’s largest tobacco companies. In light of declining sales in the

18   market for traditional combustible cigarettes and a shift by consumers to alternative nicotine delivery

19   devices, Altria viewed participation in the Closed-System E-Vapor market as essential to its long-term

20   survival. In 2013, Altria entered the market through its subsidiary Nu Mark LLC. Its flagship product

21   was the MarkTen e-cigarette. By mid-2017, Altria’s MarkTen e-cigarette had achieved the second-

22   highest market share in the Closed-System E-Vapor market.

23           4.        In 2015, JLI entered the Closed-System E-Vapor market and made relatively modest

24   gains with consumers. However, by mid-2017, JLI began to experience rapid growth, quickly captured a

25   substantial market share, and overtook the MarkTen e-cigarette. By 2018, JLI had obtained revenue

26   market share of over 70 percent, stunning Altria and other competitors. Altria believed that

27   participation in the Closed-System E-Vapor market was a strategic priority that was essential to its long-

28


     Case No. 3:20-cv-02345-WHO                            1            CONSOLIDATED CLASS ACTION COMPLAINT
           Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 4 of 42



 1   term survival. JLI’s swift rise posed a grave competitive threat to Altria in the Closed-System E-Vapor

 2   market and had potential implications for Altria in the traditional cigarette market.

 3           5.      In response to that threat, Altria adopted a two-prong strategy: aggressively competing

 4   with JLI through price promotion and expanding and accelerating development of its portfolio of

 5   products, while simultaneously engaging in discussions of either acquiring or gaining a majority

 6   ownership stake in JLI.

 7           6.      Specifically, in February 2018, Altria introduced a new product known as the MarkTen

 8   Elite—a pod-based product closely resembling JLI’s product. At the same time, Altria heavily invested

 9   in research and advertising to promote and develop its Closed-System E-Vapor products, MarkTen and

10   MarkTen Elite. By mid-2018, Altria was reporting to investor groups that its products were gaining

11   traction with consumers.

12           7.      At the same time, Altria attempted to negotiate with JLI to acquire an ownership interest

13   in JLI. At first, JLI refused. But in the fall of 2018, JLI agreed to negotiate with Altria, under the

14   condition that Altria stop competing with JLI in the Closed-System E-Vapor market. In particular, JLI

15   refused to proceed with negotiations unless and until Altria had withdrawn its products. At first, Altria

16   refused. On October 25, 2018, however, Altria agreed with JLI to cease competing with JLI and

17   announced its intention to withdraw its MarkTen products from the market.

18           8.      Two months later, on or about December 7, 2018, Altria announced its intention to cease

19   competing in the Closed-System E-Vapor market entirely. Approximately two weeks after making this

20   announcement, on December 20, 2018, Altria disclosed that it had entered into a series of agreements

21   with JLI (collectively, the “Transaction”). Among other things, the Transaction provided that Altria

22   would acquire certain ownership interests in JLI and other rights, in exchange for $12.8 billion in cash

23   and an agreement with Altria to withdraw from and exit the Closed-System E-Vapor market.

24           9.      The Transaction was anticompetitive, and its effects are enduring. Defendants’ conduct

25   has illegally restrained competition in the Closed-System E-Vapor market in violation of the Sherman

26   and Clayton Acts. As a direct and proximate result of Defendants’ anticompetitive conduct, prices for

27   Closed-System E-Vapor were raised, fixed, maintained, and/or stabilized at supracompetitive levels.

28   Altria’s investment in JLI and Altria’s exit from the market eliminated its existing Closed-System E-


     Case No. 3:20-cv-02345-WHO                           2            CONSOLIDATED CLASS ACTION COMPLAINT
           Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 5 of 42



 1   Vapor products and halted its ongoing innovation efforts toward developing new and improved

 2   products. Thus, consumers, including Plaintiffs and members of the Class, lost the benefit of current

 3   and future head-to-head competition between Altria and JLI, and between Altria and other competitors.

 4                                        JURISDICTION AND VENUE

 5             10.    Plaintiffs bring this action on their own behalf as well as that of the Class to recover

 6   damages, including treble damages, costs of suit, and reasonable attorneys’ fees arising from

 7   Defendants’ violations of Section 1 of the Sherman Act, 15 U.S.C. § 1, and Section 7 of the Clayton Act,

 8   15 U.S.C. § 18, as well as any and all equitable relief afforded them under the federal laws pleaded

 9   herein.

10             11.    Jurisdiction and venue are proper in this judicial district pursuant to Section 12 of the

11   Clayton Act (15 U.S.C. § 22), and 28 U.S.C. § 1391(b), (c) and (d), because a substantial part of the

12   events giving rise to Plaintiffs’ claims occurred in this District, a substantial portion of the affected

13   interstate trade and commerce was carried out in this District, and one or more of the Defendants

14   reside in this District or are licensed to do business in this District. Each Defendant has transacted

15   business, maintained substantial contacts, or committed overt acts in furtherance of the illegal scheme

16   and conspiracy throughout the United States, including in this District. The scheme and conspiracy has

17   been directed at, and has had the intended effect of, causing injury to persons residing in, located in, or

18   doing business throughout the United States, including in this District.

19                                      INTRADISTRICT ASSIGNMENT

20             12.    Pursuant to Civil Local Rule 3.2 (c) and (e), assignment of this case to the San Francisco

21   Division of the United States District Court for the Northern District of California is proper because

22   the interstate trade and commerce involved and affected by Defendants’ violations of the antitrust laws

23   was substantially conducted with, directed to or impacted Plaintiffs and members of the Class in

24   counties located within the Division. Furthermore, JLI’s principal place of business is located within

25   this Division.

26

27

28


     Case No. 3:20-cv-02345-WHO                           3            CONSOLIDATED CLASS ACTION COMPLAINT
           Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 6 of 42



 1                                                    PARTIES

 2   A.      Plaintiffs

 3           13.      Plaintiff Anthony Martinez is a resident of the State of New York. Plaintiff purchased

 4   Closed-System E-Vapor products, including devices and pods, directly from JLI during the relevant

 5   period. Plaintiff was injured in connection with his purchases during the Class Period as a result of

 6   Defendants’ anticompetitive and unlawful agreements alleged herein.

 7           14.      Plaintiff Jessica McGee is a resident of the State of Minnesota. Plaintiff purchased

 8   Closed-System E-Vapor products, including devices and pods, directly from JLI during the relevant

 9   period. Plaintiff was injured in connection with her purchases during the Class Period as a result of

10   Defendants’ anticompetitive and unlawful agreements alleged herein.

11           15.      Plaintiff Mallory Flannery is a resident of the State of Iowa. Plaintiff purchased Closed-

12   System E-Vapor products, including devices and pods, directly from JLI during the relevant period.

13   Plaintiff was injured in connection with her purchases during the Class Period as a result of Defendants’

14   anticompetitive and unlawful agreements alleged herein.

15   B.      Corporate Defendants

16           16.      Defendant Juul Labs, Inc. (“JLI”), is a Delaware corporation with its principal place of

17   business located at 560 20th Street, San Francisco, California. JLI is the leading manufacturer of

18   Closed-System E-Vapor products, generating over $1 billion in sales in 2018. During the Class Period,

19   JLI sold Closed-System E-Vapor products, including devices and pods, under the brand name JUUL

20   directly or through its subsidiaries, agents and affiliates to purchasers throughout the United States. JLI

21   is a party to the anticompetitive and unlawful agreements alleged herein.

22           17.      Defendant Altria Group, Inc. (“Altria”) is a Virginia corporation headquartered at 6601

23   West Broad Street, Richmond, Virginia. Altria is one of the country’s largest tobacco companies and

24   was, prior to the anticompetitive Transaction alleged, a manufacturer of Closed-System E-Vapor

25   products. Before exiting the Closed-System E-Vapor market pursuant to the Transaction, Altria sold

26   Closed-System E-Vapor products, including devices, cartridges and pods, directly or through its

27   subsidiaries, agents and affiliates to purchasers throughout the United States. Altria is a party to the

28   anticompetitive and unlawful Transaction alleged herein. Prior to the anticompetitive and illegal


     Case No. 3:20-cv-02345-WHO                          4            CONSOLIDATED CLASS ACTION COMPLAINT
           Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 7 of 42



 1   Transaction, Altria sold and marketed Closed-System E-Vapor products under the brand names

 2   MarkTen and Green Smoke, and a closed-system pod-based product under the brand name MarkTen

 3   Elite. In 2018, Altria generated over $25 billion in sales.

 4   C.      Individual Defendants

 5           18.      Defendant Kevin “KC” Crosthwaite is the Chief Executive Officer and Chairman of

 6   Juul Labs, Inc. Crosthwaite is a resident and citizen of Virginia. Crosthwaite became CEO of JLI in

 7   September 2019. Before that, from June 2018 to September 2019, Crosthwaite was the Chief Growth

 8   Officer for Altria. In that role, he was involved in the development and growth of Altria’s Nu Mark

 9   MarkTen product line, which directly competed with JLI. Crosthwaite actively and knowingly engaged

10   in the anticompetitive conduct alleged herein. Crosthwaite was instrumental in negotiating Altria’s

11   attempts to acquire and ultimately invest in JLI. Crosthwaite was instrumental in negotiating and

12   implementing the anticompetitive provisions of the Transaction. Crosthwaite implemented the

13   Transaction, by among other things, overseeing the withdrawal of the MarkTen products, as well as

14   Altria’s due diligence of JLI. In January 2019, Crosthwaite was named as Altria’s “independent”

15   observer on JLI’s Board of Directors. Plaintiffs are informed and believe, and on that basis allege, that

16   Crosthwaite benefited personally from the anticompetitive nature of the Transaction either through

17   direct shareholding in the parties to the Transaction or through other forms of compensation and

18   financial benefits.

19           19.      Defendant Nicholas J. Pritzker is a venture capital investor and co-founder of Tao

20   Capital Partners. Tao Invest, the direct investment entity affiliated with Tao Capital Partners, was a

21   significant early investor in JLI. Pritzker has, at all relevant times, been a member of JLI’s Board of

22   Directors. Pritzker joined JLI’s Board of Directors in December 2017 and was a member of the Board

23   when it authorized the anticompetitive Transaction.

24                                                                       Pritzker is a resident and citizen of the

25   State of California. Pritzker obtained substantial income from the proceeds of the anticompetitive

26   agreement. Pritzker was instrumental in negotiating and implementing the anticompetitive provisions of

27   the Transaction. Pritzker actively and knowingly engaged in the anticompetitive conduct alleged herein.

28


     Case No. 3:20-cv-02345-WHO                           5           CONSOLIDATED CLASS ACTION COMPLAINT
           Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 8 of 42



 1   Pritzker attended meetings and communicated with employees of Altria in order to enter into the

 2   anticompetitive Transaction.

 3           20.      Defendant Riaz Valani is a venture capital investor and General Partner at private-equity

 4   investment firm Global Asset Capital. Global Asset Capital is a significant investor in JLI. Valani has, at

 5   all relevant times, been a member of JLI’s Board of Directors, including when it authorized the

 6   anticompetitive Transaction. Valani has been listed as a JLI board member on SEC filings beginning as

 7   early as 2011.

 8                 Valani is a resident and citizen of California. Valani obtained substantial income from the

 9   proceeds of the Transaction. Valani actively and knowingly engaged in the anticompetitive conduct

10   alleged herein. Valani attended meetings and communicated with employees of Altria in order to enter

11   and implement the anticompetitive Transaction.

12           21.      Defendant Dinyar Devitre has, at all relevant times, been a member of the Board of

13   Directors of Altria, including when it authorized the anticompetitive Transaction, and currently chairs

14   Altria’s Finance Committee. Devitre is a resident and citizen of New York. Devitre actively and

15   knowingly engaged in the anticompetitive conduct alleged herein. Devitre was instrumental in

16   negotiating and implementing the anticompetitive provisions of the Transaction. Devitre attended

17   meetings and communicated with employees and board members of JLI in order to enter and implement

18   the anticompetitive Transaction. Plaintiffs are informed and believe, and on that basis allege, that

19   Devitre benefited personally from the anticompetitive nature of the Transaction either through direct

20   shareholding in the parties to the Transaction or through other forms of compensation and financial

21   benefits.

22           22.      Defendant Kevin Burns was Chief Executive Office of JLI from December 2017 to

23   September 2019. Burns is a resident and citizen of California. Burns actively and knowingly engaged in

24   the anticompetitive conduct alleged herein. Burns was instrumental in negotiating and implementing

25   the anticompetitive provisions of the Transaction. Burns attended meetings and communicated with

26   employees of Altria in order to enter and implement the anticompetitive Transaction. Burns obtained

27   substantial income from the proceeds of the anticompetitive Transaction.

28


     Case No. 3:20-cv-02345-WHO                           6           CONSOLIDATED CLASS ACTION COMPLAINT
           Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 9 of 42



 1           23.      Defendant James Monsees is a co-founder of JLI, was its Chief Product Officer at all

 2   relevant times until March 2020, and was a member of the Board of Directors of JLI when it authorized

 3   the anticompetitive Transaction. Monsees has been an officer and director of JLI at all relevant times.

 4   Monsees is a resident and citizen of California. Monsees actively and knowingly engaged in the

 5   anticompetitive conduct alleged herein. Monsees attended meetings and communicated with employees

 6   of Altria in order to enter and implement the anticompetitive Transaction. Monsees obtained

 7   substantial income from the proceeds of the anticompetitive Transaction.

 8           24.      Defendant Adam Bowen is the Chief Technology Officer, a co-founder at JLI, and a

 9   member of the Board of JLI, including when it authorized the anticompetitive Transaction. Bowen has

10   been an officer and director of JLI at all relevant times. Bowen is a resident and citizen of the State of

11   California. Bowen actively and knowingly engaged in the anticompetitive conduct alleged herein. Bowen

12   attended meetings and communicated with employees of Altria in order to enter and implement the

13   anticompetitive Transaction. Bowen obtained substantial income from the proceeds of the

14   anticompetitive Transaction.

15           25.      Defendant Gerald Masoudi was the Chief Legal Officer at JLI from July 2018 until

16   October 2020. Masoudi is a resident and citizen of Virginia. Masoudi actively and knowingly engaged in

17   the anticompetitive conduct alleged herein. Masoudi was instrumental in negotiating and implementing

18   the anticompetitive provisions of the Transaction. Masoudi communicated with employees of Altria in

19   order to enter and implement the anticompetitive Transaction. Plaintiffs are informed and believe, and

20   on that basis allege, that Masoudi benefited personally from the anticompetitive nature of the

21   Transaction either through direct shareholding in the parties to the Transaction or through other forms

22   of compensation and financial benefits.

23           26.      Defendant Timothy Danaher was the Chief Financial Officer at JLI from approximately

24   October 2014 to October 2019. Danaher is a resident and citizen of California. Danaher actively and

25   knowingly engaged in the anticompetitive conduct alleged herein. Danaher was instrumental in

26   negotiating and implementing the anticompetitive provisions of the Transaction. Danaher attended

27   meetings and communicated with employees of Altria in order to enter and implement the

28   anticompetitive Transaction. Plaintiffs are informed and believe, and on that basis allege, that Danaher


     Case No. 3:20-cv-02345-WHO                          7            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 10 of 42



 1   benefited personally from the anticompetitive nature of the Transaction either through direct

 2   shareholding in the parties to the Transaction or through other forms of compensation and financial

 3   benefits.

 4           27.      Defendant Howard Willard was Chairman and CEO of Altria from May 2018 until April

 5   2020. Before that, Willard served in numerous leadership positions during his more than 25-year career

 6   at Altria—including Chief Operating Officer, Chief Financial Officer and Executive Vice President of

 7   Strategy and Business Development. Willard is a resident and citizen of Virginia. Willard actively and

 8   knowingly engaged in the anticompetitive conduct alleged herein. Willard was instrumental in

 9   negotiating and implementing the anticompetitive provisions of the Transaction. Willard attended

10   meetings and communicated with employees of JLI in order to enter the anticompetitive Transaction.

11   Plaintiffs are informed and believe, and on that basis allege, that Willard benefited personally from the

12   anticompetitive nature of the Transaction either through direct shareholding in the parties to the

13   Transaction or through other forms of compensation and financial benefits.

14           28.      Defendant William (“Billy”) Gifford currently serves as CEO of Altria. Before that,

15   Gifford has served in numerous senior leadership roles during his more than 25-year career at Altria,

16   including most recently Vice Chairman and Chief Financial Officer. Gifford is a resident and citizen of

17   the Virginia. Gifford actively and knowingly engaged in the anticompetitive conduct alleged herein.

18   Gifford was instrumental in negotiating and implementing the anticompetitive provisions of the

19   Transaction. Gifford attended meetings and communicated with employees of JLI in order to enter and

20   implement the anticompetitive Transaction. Plaintiffs are informed and believe, and on that basis allege,

21   that Gifford benefited personally from the anticompetitive nature of the Transaction either through

22   direct shareholding in the parties to the Transaction or through other forms of compensation and

23   financial benefits.

24           29.      Defendant Murray Garnick is Executive Vice President and General Counsel at Altria.

25   Garnick is a resident and citizen of Virginia. Garnick actively and knowingly engaged in the

26   anticompetitive conduct alleged herein. Garnick was instrumental in negotiating and implementing the

27   anticompetitive provisions of the Transaction. For example, Garnick communicated with employees of

28   JLI in order to enter and implement the anticompetitive Transaction. Plaintiffs are informed and


     Case No. 3:20-cv-02345-WHO                         8            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 11 of 42



 1   believe, and on that basis allege, that Garnick benefited personally from the anticompetitive nature of

 2   the Transaction either through direct shareholding in the parties to the Transaction or through other

 3   forms of compensation and financial benefits.

 4                                     AGENTS AND CO-CONSPIRATORS

 5           30.       The anticompetitive and unlawful acts alleged against the Corporate Defendants in this

 6   consolidated class action complaint were authorized, ordered or performed by the Corporate

 7   Defendants’ respective officers, agents, employees, representatives, or shareholders while actively

 8   engaged in the management, direction, or control of the Corporate Defendants’ businesses or affairs.

 9           31.       The Corporate Defendants’ agents operated under the explicit and apparent authority of

10   their principals.

11           32.       Each Corporate Defendant, and its subsidiaries, affiliates and agents operated as a single

12   unified entity.

13           33.       Various persons and/or firms not named as Defendants herein may have participated as

14   co-conspirators in the violations alleged herein and may have performed acts and made statements in

15   furtherance thereof.

16           34.       Each Defendant acted as the principal, agent, or joint venture of, or for other Defendants

17   with respect to the acts, violations, and common course of conduct alleged herein.

18                                            CLASS ALLEGATIONS

19           35.       Plaintiffs bring this action for damages and injunctive relief on behalf of themselves and

20   all others similarly situated as a class action pursuant to Rules 23(a), (b)(2) and (b)(3) of the Federal

21   Rules of Civil Procedure, on behalf of the following Class:

22                     All persons or entities in the United States that purchased Closed-System
                       E-Vapor products, including devices and pods, directly from Juul
23                     from October 5, 2018 through and until the anticompetitive
                       effects of Defendants’ unlawful conduct cease (the “Class Period”).
24

25   This definition specifically excludes the following person or entities:

26                     a.     Any of the Defendants named herein;

27                     b.     Any of the Defendants’ co-conspirators;

28                     c.     Any of Defendants’ parent companies, subsidiaries, and affiliates;


     Case No. 3:20-cv-02345-WHO                           9            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 12 of 42



 1                   d.      Any of Defendants’ officers, directors, management, employees, subsidiaries,

 2                           affiliates, or agents;

 3                   e.      All governmental entities; and

 4                   f.      The judges and chambers staff in this case, as well as any members of their

 5                           immediate families.

 6           36.     Plaintiffs do not know the exact number of Class members, because such information is

 7   in the exclusive control of Defendants. Plaintiffs are informed and believe that, due to the nature of the

 8   trade and commerce involved, there are thousands of Class members geographically dispersed

 9   throughout the United States and elsewhere, such that joinder of all Class members in the prosecution

10   of this action is impracticable.

11           37.     Plaintiffs’ claims are typical of the claims of their fellow Class members because

12   Plaintiffs directly purchased a Closed-System E-Vapor product, including devices and pods, from JLI.

13   Plaintiffs and all Class members were damaged by the same wrongful conduct of Defendants as alleged

14   herein, and the relief sought herein is common to all members of the Class.

15           38.     Numerous questions of law or fact common to the entire Class—including, but not

16   limited to those identified below—arise from Defendants’ anticompetitive and unlawful conduct:

17                   a.      Whether Defendants combined or conspired with one another to not compete in

18                           the market for Closed-System E-Vapor products, including devices and pods,

19                           sold at any time during the Class Period to purchasers in the United States;

20                   b.      Whether Defendants combined or conspired with one another to fix, raise,

21                           maintain and/or stabilize prices for Closed-System E-Vapor products, including

22                           devices and pods, sold at any time during the Class Period to purchasers in the

23                           United States;

24                   c.      Whether Defendants combined or conspired with one another to divide or

25                           allocate the market for Closed-System E-Vapor products, including devices and

26                           pods, sold at any time during the Class Period to purchasers in the United States;

27                   d.      Whether Defendants’ conduct caused the prices of Closed-System E-Vapor

28                           products, including devices and pods, sold at any time during the Class Period to


     Case No. 3:20-cv-02345-WHO                         10           CONSOLIDATED CLASS ACTION COMPLAINT
           Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 13 of 42



 1                           purchasers in the United States to be artificially fixed, raised, maintained or

 2                           stabilized at supracompetitive prices;

 3                   e.      Whether Plaintiffs and the other members of the Class were injured by

 4                           Defendants’ conduct and, if so, the appropriate Class-wide measure of damages;

 5                   f.      Whether Plaintiffs and other members of the Class are entitled to, among other

 6                           things, injunctive relief, and, if so, the nature and extent of such relief.

 7             39.   These and other questions of law and fact are common to the Class and predominate

 8   over any questions affecting the Class members individually.

 9             40.   Plaintiffs will fairly and adequately represent the interests of the Class because they

10   purchased Closed-System E-Vapor products, including devices and pods, directly from JLI and have no

11   conflicts with any other members of the Class. Furthermore, Plaintiffs have retained sophisticated and

12   competent counsel who is experienced in prosecuting antitrust class actions, as well as other complex

13   litigation.

14             41.   Defendants have acted on grounds generally applicable to the Class, thereby making final

15   injunctive relief appropriate with respect to the Class as a whole.

16             42.   This class action is superior to alternatives, if any, for the fair and efficient adjudication

17   of this controversy. Prosecuting the claims pleaded herein as a class action will eliminate the possibility

18   of repetitive litigation. There will be no material difficulty in the management of this action as a class

19   action.

20             43.   The prosecution of separate actions by individual Class members would create the risk of

21   inconsistent or varying adjudications, establishing incompatible standards of conduct for Defendants.

22                                          FACTUAL ALLEGATIONS

23   A.        Industry Background

24             44.    The discovery of the negative impacts of tobacco use in the 1990’s and early 2000’s

25   changed American society. Laws were enacted banning cigarette smoking in public places such as

26   restaurants and bars. The prohibition sparked changes in Americans’ smoking habits and added to

27   increasing social stigma. Dramatically increased taxes on cigarettes provided another disincentive to

28


     Case No. 3:20-cv-02345-WHO                           11            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 14 of 42



 1   smoke, and many Americans gave up smoking to live a healthier life. Rates of traditional smoking among

 2   the younger generations decreased drastically.

 3           45.      The first modern E-Vapor products appeared in the United States market by the mid-

 4   2000s. Around 2010, traditional tobacco companies started either entering the market with their own

 5   products or acquiring existing E-Vapor companies.

 6           46.      In 2007, Pax Labs (“Pax”) was founded by James Monsees and Adam Bowen, graduates

 7   of the design program at Stanford University. Initially, Pax was called Ploom. In 2017, JLI was spun out

 8   of Pax. In this complaint, Pax is referred to as JLI.

 9           47.      Monsees has described the cigarette as “the most successful consumer product of all

10   time . . . an amazing product.” Because of “some problems” inherent in the cigarette, JLI’s founders set

11   out to “deliver[] solutions that refresh the magic and luxury of the tobacco category.” Monsees saw “a

12   huge opportunity for products that speak directly to those consumers who aren’t perfectly aligned with

13   traditional tobacco products.” With a focus on recreating the “ritual and elegance that smoking once

14   exemplified,” Monsees and Bowen founded JLI to “meet the needs of people who want to enjoy tobacco

15   but don’t self-identify with—or don’t necessarily want to be associated with—cigarettes.”

16           48.      In 2013, Altria entered the Closed-System E-Vapor market through its subsidiary Nu

17   Mark with the brand MarkTen. The MarkTen was a cig-a-like product that was designed to look and

18   feel like a traditional cigarette.

19           49.      Over the next several years, Altria spent well over $100 million acquiring other existing

20   Closed-System E-Vapor products in order to augment its portfolio.

21           50.      In 2015, JLI launched the JUUL, a Closed-System E-Vapor product in a discreet “pod-

22   based” format. JLI’s Closed-System E-Vapor product is comprised of three products: (1) the device

23   (“JUUL”), which looks and feels like a small USB drive, (2) pods containing E-Liquid (“JUULpods”),

24   and (3) a charger. These products are shown below.

25

26

27

28


     Case No. 3:20-cv-02345-WHO                              12      CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 15 of 42



 1

 2

 3

 4

 5

 6           51.      The JUUL deployed a chemical breakthrough in the speed of its nicotine delivery. Since
 7   the 1960s, tobacco companies have manufactured cigarettes that freebase nicotine using ammonia,
 8   which liberates the nicotine so that it can be quickly absorbed into the lungs and the brain. As one
 9   addiction expert has said, “[t]he modern cigarette does to nicotine what crack does to cocaine.” JLI
10   discovered that by adding benzoic acid to nicotine salts, which occur naturally in tobacco, they could
11   mimic a cigarette’s rapid nicotine delivery. E-Liquid (also known as E-juice, vape juice, and vapor
12   liquid) is the fluid used in vaporizers and electronic cigarettes that creates the actual vapor. JUUL uses a
13   proprietary blend of E-Liquid. According to Bowen, because it contains ten times as much nicotine as
14   other e-cigarettes, JUUL packs a “bigger punch” as compared to other, similar products in the market.
15   Bowen also stated that the idea behind the blend was to eliminate the need for smokers to go back to
16   cigarettes after an unsatisfying experience with vaping.
17           52.      Another novel aspect of the JUUL was its easy-to-use pod-based design, which allowed
18   consumers to quickly replace the E-Liquid to continue smoking. Each JUULpod is a plastic enclosure
19   containing 0.7 milliliters of JLI’s patented E-Liquid and a coil heater. When a sensor in the JUUL
20   detects the movement of air caused by suction on the JUULpod, the battery in the JUUL activates the
21   heating element, which in turn converts the nicotine solution in the JUULpod into a vapor consisting
22   principally of nicotine, benzoic acid, glycerin, and propylene glycol. JUULpods are disposable and must
23   be replaced after the E-Liquid is exhausted. JUULpods come in a variety of flavors and are available in
24   both 5.0% and 3.0% nicotine strengths.
25           53.      A light embedded in the JUUL serves as a battery level indicator and lights up in a
26   “party mode” display of a rainbow of colors when the device is waved around. The party mode is
27   particularly appealing to younger consumers and contributed to JLI’s success in the market.
28


     Case No. 3:20-cv-02345-WHO                         13           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 16 of 42



 1           54.      The physical design of the JUUL, including its circuit board, and JUULpod determines

 2   the amount of aerosolized nicotine the JUUL emits. By altering the temperature, maximum puff

 3   duration, or airflow, among other things, JLI can finely tune the amount of nicotine vapor the JUUL

 4   delivers.

 5           55.      JLI’s Closed-System E-Vapor product quickly gained traction among consumers, rapidly

 6   surpassing Altria and securing the largest share of the Closed-System E-Vapor market. JUUL was

 7   attractive to a new generation of smokers that valued its sleek design, easy-to-use pods in flavors like

 8   cucumber, mango, and mint, and discrete, scentless smoke.

 9           56.      Since its launch in 2015, JLI has become the dominant Closed-System E-Vapor

10   manufacturer in the United States. Its revenues grew by 700% in 2017. According to a Wells Fargo

11   report, as of August 2018, JLI had the largest market share in the e-cigarette category with 53% share of

12   volumes and 72% share of revenue over the previous 52-week period.

13           57.      In July 2017, JLI was spun out of Pax as an independent company, with Tyler Goldman,

14   former CEO of Pax, named as CEO of JLI. In December 2017, Goldman was replaced by Kevin Burns.

15   Monsees worked as Chief Product Officer and served as a member of the Board of Directors at JLI.

16   Bowen worked as Chief Technology Officer and served as a member of the Board of Directors at JLI.

17           58.                                                                      In February 2018, Altria

18   began marketing a closed-system pod-based product as the MarkTen Elite. Using the MarkTen Elite,

19   Altria sought to compete directly with JLI’s sleek, pod-based e-vapor product.

20           59.      Like the JUUL, the MarkTen Elite offered a variety of pod flavors in disposable

21   capsules. Each pod contained 1.5ml of liquid nicotine. The MarkTen Elite is shown below:

22

23

24

25

26

27

28


     Case No. 3:20-cv-02345-WHO                         14           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 17 of 42



 1           60.     Altria management emphasized the importance of the Closed-System E-Vapor market in

 2   its investor presentations and through internal incentive compensation plans.

 3

 4

 5

 6                                                                                                        In

 7   February 2018, Altria’s then-COO Howard Willard explained, “Nu Mark’s goal is to lead the U.S. e-

 8   vapor category with a portfolio of superior, potentially reduced-risk products that . . . generate cigarette-

 9   like margins at scale.”

10   B.      JLI and Altria Agree to Divide and Allocate Markets and Not to Compete in the Closed-
             System E-Vapor Market
11

12           61.      Beginning in 2017, Altria pursued a two-pronged strategy of attempting to acquire a

13   competitor in the Closed-System E-Vapor space while simultaneously competing aggressively within it.

14           62.

15

16           63.      In 2017, JLI entertained but rebuffed Altria’s initial overtures of acquisition, and instead

17   chose to compete with Altria in the Closed-System E-Vapor market, particularly with respect to price.

18   However, despite having recently become the market leader, JLI was concerned that Altria would use its

19   reputation, experience in the tobacco business, and abundant human and capital resources to compete

20   with respect to product innovation and price. In short, Altria was also a competitive threat to JLI.

21           64.

22

23

24           65.

25

26           66.

27

28


     Case No. 3:20-cv-02345-WHO                          15            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 18 of 42



 1           67.       In early 2018, Altria again approached JLI to acquire an ownership interest in JLI,

 2   including potentially acquiring or merging with the company. As before, JLI initially resisted Altria’s

 3   efforts, seeking to impose onerous anticompetitive preconditions on the discussions. Among other

 4   things, JLI sought to obtain Altria’s agreement, in exchange for valuable consideration, to control or

 5   allocate the market for Closed-System E-Vapor products.

 6           68.

 7

 8

 9

10

11

12

13

14

15           69.

16

17

18

19

20           70.       As part of these discussions, JLI had made clear to Altria that a condition of any

21   investment would be that Altria stop competing with JLI in the market for Closed-System E-Vapor

22   products. For example:

23                Timothy Danaher, JLI’s former CFO, stated:
24

25

26                Burns, the former CEO of JLI, explained:
27

28


     Case No. 3:20-cv-02345-WHO                           16           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 19 of 42



 1

 2

 3                Valani, who was an early investor in JLI and a JLI Board Director, as well as a key
 4                 negotiator of the Transaction, stated:

 5

 6

 7

 8           71.       According to filings with the Securities and Exchange Commission, on or about July 10,

 9   2018, Pritzker and Valani further invested hundreds of millions of dollars into JLI.

10           72.

11

12

13

14

15

16

17
             73.
18

19

20

21

22

23
             74.
24

25

26

27

28


     Case No. 3:20-cv-02345-WHO                             17         CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 20 of 42



 1           75.      After this meeting, Altria’s top executives understood that ceasing to compete in the

 2   Closed-System E-Vapor business was a condition for reaching a deal with JLI.

 3

 4

 5

 6

 7           76.

 8

 9

10           77.

11

12

13

14           78.

15

16           79.      On August 15, 2018, Valani met with Dinny Devitre (“Devitre”), one of Altria’s Board

17   Members, at Mr. Devitre’s office in New York.

18

19   In connection with this discussion, JLI delivered a blunt message to Altria:

20

21

22

23           80.      After negotiations between Defendants were suspended temporarily, Altria’s executives

24   knew that they had to reaffirm their commitment to meeting JLI’s demands if they were to restart talks

25   successfully and reach an agreement.

26           81.

27

28


     Case No. 3:20-cv-02345-WHO                         18           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 21 of 42



 1

 2
             82.
 3
                                  The concessions                       were indispensable in restarting the
 4
     stalled negotiations. Soon after, Altria began to take key steps that would facilitate a possible wind down
 5
     of its Closed-System E-Vapor business and implement the anticompetitive agreement.
 6
             83.      On October 25, 2018, in a letter to the FDA, Altria announced that it was temporarily
 7
     halting its MarkTen Elite business, ostensibly out of concern that pod-based systems and nontraditional
 8
     flavors could be contributing to youth usage. Almost immediately, under this pretext, Altria began to
 9
     remove its MarkTen Elite products from the market. A few days later, Altria and JLI agreed to basic deal
10
     terms, which included Altria refraining from competing in the Closed-System E-Vapor market.
11
             84.      As a hedge against this agreement, however,
12

13
             85.
14

15

16
             86.
17

18

19
             87.
20

21

22

23

24

25
             88.
26

27

28


     Case No. 3:20-cv-02345-WHO                         19           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 22 of 42



 1           89.      On December 7, 2018, after five years of continuous participation in the Closed-System

 2   E-Vapor market, Altria announced its decision to wind down its remaining Closed-System E-Vapor

 3   business, including its MarkTen cig-a-like.

 4           90.

 5

 6

 7

 8           91.

 9

10

11

12

13

14           92.     On December 20, 2018, less than two weeks after Altria announced its decision to

15   discontinue its Closed-System E-Vapor operations, JLI and Altria executed a series of agreements,

16   including a Purchase Agreement, Relationship Agreement, Services Agreement, Intellectual Property

17   License Agreement, and Voting Agreement (collectively, the “Transaction”).

18           93.     Pursuant to the Purchase Agreement, Altria purchased a 35% non-voting stake in JLI for

19   $12.8 billion in cash.

20           94.     By its terms, the Purchase Agreement incorporates the Relationship Agreement; the

21   Services Agreement; the Intellectual Property License Agreement; and the Voting Agreement.

22           95.      The Relationship Agreement provides, among other things, that Altria and JLI would

23   not compete with one another. In particular, the Relationship Agreement contains a “Non-Compete”

24   provision, which provides, in pertinent part that:

25

26

27

28


     Case No. 3:20-cv-02345-WHO                           20        CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 23 of 42



 1                    [Altria] shall not . . . directly or indirectly (1) own, manage, operate,
                      control, engage in or assist others in engaging in, the e-Vapor business; (2)
 2                    take actions with the purpose of preparing to engage in the e-Vapor
                      Business, including through engaging in or sponsoring research and
 3                    development activities; or (3) Beneficially Own any equity interest in any
                      Person, other than an aggregate of not more than four and nine-tenths
 4                    percent (4.9%) of the equity interests of any Person which is publicly listed
                      on a national stock exchange, that engages directly or indirectly in the e-
 5                    Vapor Business (other than (x) as a result of [Altria’s] Beneficial Ownership
                      of Shares or (y) engagement in, or sponsorship of, research and
 6                    development activities not directed toward the e-Vapor Business and not
                      undertaken with the purpose of developing or commercializing technology
 7                    or products in the e-Vapor Business) . . . . Notwithstanding the foregoing,
                      (x) [Altria] and its Subsidiaries and controlled Affiliates may engage in the
 8                    business relating to (I) its Green Smoke, MarkTen (or Solaris, which is the
                      non-U.S. equivalent brand of MarkTen) and MarkTen Elite brands, in each
 9                    case, as such business is presently conducted, subject to Section 4.1 of the
                      Purchase Agreement, and (II) for a period of sixty (60) days commencing
10                    on the date of this Agreement, certain research and development activities
                      pursuant to existing agreements with third parties that are in the process of
11                    being discontinued . . . .

12   In so doing, Altria agreed to withdraw from the Closed-System E-Vapor market, allocating it to JLI.

13           96.      Under the terms of the Relationship Agreement, this Non-Compete went into effect

14   early in 2019.

15           97.      The Services Agreement provided, among other things, that Altria would provide

16   certain services to JLI. In particular, Altria agreed to lease retail store shelf space to JLI. Altria also

17   agreed to provide certain regulatory consulting, distribution support, as well as direct marketing support

18   and sales services.

19           98.      The Services Agreement had an initial six-year term, subject to early termination by

20   mutual consent or in case of material breach, bankruptcy, or insolvency. If the Services Agreement were

21   to expire, Altria could discontinue the Non-Compete agreement, at which point it would lose its right to

22   appoint members to JLI’s Board of Directors and its pre-emptive right to maintain its 35% stake in the

23   company, but would regain its ability to compete in the market. As described below, the Services

24   Agreement was subsequently amended.

25           99.      Under the Intellectual Property License Agreement, Altria granted JLI a non-exclusive

26   irrevocable license to Altria’s e-vapor intellectual property.

27           100.     The Voting Agreement provided, among other things, that Altria would obtain seats on

28   JLI’s Board of Directors following conversion of its shares.


     Case No. 3:20-cv-02345-WHO                           21            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 24 of 42



 1           101.    The Transaction was not submitted to the Department of Justice or the Federal Trade

 2   Commission on the grounds that the Hart-Scott-Rodino Act did not require notification. The

 3   Transaction valued JLI at roughly $38 billion, more than double JLI’s reported value less than seven

 4   months earlier, demonstrating JLI’s competitive success.

 5           102.    As a direct consequence of the Transaction, Altria discontinued its efforts related to the

 6   organic development of e-vapor products, including e-vapor research and development, innovation, and

 7   PMTA preparation efforts. The Transaction also closed routes to other potential acquisitions or

 8   partnerships through which Altria might have participated in the relevant market.

 9

10

11           103.    On February 4, 2019, Defendants filed for Hart-Scott-Rodino clearance to convert

12   Altria’s interest into voting securities (the “Antitrust Conversion”) and to grant Altria permission to

13   appoint three (of nine) members of JLI’s Board of Directors, as provided by the Voting Agreement.

14           104.    On January 30, 2020, JLI and Altria announced amendments to their agreement,

15   including an Amended Purchase Agreement, an Amended Relationship Agreement, an Amended

16   Services Agreement, and a Revised Voting Agreement.

17           105.     Under the Revised Voting Agreement, after the Antitrust Conversion, Altria had the

18   right to: (i) appoint two (of nine) JLI directors; (ii) nominate one (of three) JLI independent directors;

19   (iii) appoint one (of four) members of a Nominating Committee (who would have the right to veto

20   independent director nominations); (iv) appoint two (of five) members and the chair of a new Litigation

21   Oversight Committee (which would have responsibility for managing litigation involving both Altria and

22   JLI, i.e., “Joint Litigation Matters”); and (iv) appoint one (of three) members of a Litigation

23   Subcommittee (which would have authority, by unanimous vote, to change JLI’s senior outside counsel

24   responsible for Joint Litigation Matters). The Revised Voting Agreement also granted JLI’s CEO: (i) a

25   seat on the JLI Board of Directors; (ii) a seat on the Litigation Oversight Committee; and (iii) a seat on

26   the Litigation Subcommittee.

27           106.     The Amended Relationship Agreement gave Altria the option to be released from the

28   Non-Compete if JLI were to be prohibited by federal law from selling vaping products in the United


     Case No. 3:20-cv-02345-WHO                         22            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 25 of 42



 1   States for at least a year or if Altria’s internal valuation of the carrying value of its investment falls below

 2   10% of its initial valuation of $12.8 billion.

 3           107.    The Amended Services Agreement eliminates all services except for regulatory support

 4   services. The amendment was effective at signing except with regard to Altria’s provision of retail shelf

 5   space to JLI, which service was set to expire after March 31, 2020.

 6           108.    The Transaction eliminated a competitive threat to JLI’s market dominance and

 7   required Altria to dedicate its vast resources, including distribution and shelf space, to ensure JLI’s

 8   market dominance.

 9                                                THE FTC ACTION

10           109.     On April 1, 2020, the Federal Trade Commission (“FTC”) filed a complaint against

11   Altria and JLI under Section 5(a) of the Federal Trade Commission Act, 15 U.S.C. § 45(a), Section 5(b)

12   of the FTC Act, 15 U.S.C. § 45(b), and Section 11(b) of the Clayton Act, 15 U.S.C. § 21(b), alleging the

13   Transaction violated Section 1 of the Sherman Act, 15 U.S.C. § 1, Section 5 of the FTC Act, 15 U.S.C. §

14   45, and Section 7 of the Clayton Act, 15 U.S.C. § 18.

15           110.     The FTC alleged that the Defendants’ conduct unreasonably restrained competition,

16   and that the Transaction substantially lessened competition in the United States market for Closed-

17   System E-Cigarettes by eliminating competition between Altria and JLI on price, innovation,

18   promotional activity, and shelf space. The FTC uses the term “Closed-System E-Cigarettes,” which is

19   synonymous with the term “Closed-System E-Vapor” that the Plaintiffs use to define the relevant

20   market.

21

22                                             MARKET STRUCTURE

23   A.      Relevant Market

24           111.     The relevant product market for the purposes of this action is the Closed-System E-

25   Vapor market.

26           112.     Closed-System E-Vapor products are battery-powered devices that vaporize a liquid

27   solution containing E-Liquid. Closed-System E-Vapor products consist of a device housing a battery and

28   a heating mechanism, and sealed cartridges, pods, or tanks that are filled with E-Liquid. When engaged


     Case No. 3:20-cv-02345-WHO                           23            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 26 of 42



 1   by pressing the power button on the device, or in some cases simply by inhaling, the battery heats an

 2   element in the device called the cartomizer. This is a small component that contains a heating coil

 3   wrapped in polyfill. The polyfill wrapping soaks up the E-Liquid, which is then heated until it turns into

 4   vapor for inhalation. Closed-System E-Vapor products include three primary types of products: e-

 5   cigarettes (also known as “cig-a-likes”), closed system tanks, and closed system pods.

 6           113.     Cig-a-likes are also known as e-cigarettes. They imitate the look and feel of a traditional

 7   (combustible) cigarette. They use a rechargeable or disposable battery, combined with disposable E-

 8   Liquid cartridges.

 9

10

11

12

13           114.     Closed-system tanks work in much the same way as cig-a-likes, but don’t imitate the look
14   and feel of a traditional (combustible) cigarette. They are generally a little larger than cig-a-likes and
15   tend to offer longer battery life.
16

17

18

19

20

21

22

23           115.     Closed-system pods look like USB drives, and are particularly appealing to younger

24   consumers. They use a rechargeable or disposable battery, combined with disposable E-Liquid

25   cartridges.

26

27

28


     Case No. 3:20-cv-02345-WHO                          24            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 27 of 42



 1

 2           116.     Altria sold cig-a-likes under the brand name MarkTen and Green Smoke. Altria sold

 3   closed-system pods under the brand name MarkTen Elite.

 4           117.     JLI sold closed-system pods under the brand name JUUL.

 5           118.     Closed-System E-Vapor products often use disposable cartridges, pods, or tanks that

 6   contain E-Liquid in traditional tobacco and menthol flavors, and prior to an FDA flavor ban that went

 7   into effect February 2020, other non-traditional flavors like Mango, Cucumber, Crème, Fruit, Winter

 8   Mint, Crème, Vineyard Blend, Strawberry Brûlée, Glacier Mint, and Apple. These cartridges, pods, and

 9   tanks are configured specifically to the particular device model. Consumers purchase the primary

10   Closed-System E-Vapor device and are thereafter constrained to use of compatible cartridges, pods or

11   tanks or must purchase a new device. These disposable components are sold in aftermarkets to the

12   primary devices’ foremarket.

13

14

15

16

17

18

19

20

21           119.     Closed-System E-Vapor products—cig-a-likes, closed-system tanks and closed-system
22   pods—offer a simple, convenient, discrete, and relatively inexpensive alternative to traditional
23   (combustible) cigarettes. Closed-System E-Vapor products use scentless smoke that quickly disperses.
24   Closed-System E-Vapor products are easy to store in your pocket, difficult to break, and have sufficient
25   battery life to last through the day.
26           120.     The Closed-System E-Vapor market does not include open-tank e-vapor products.
27   Closed-System E-Vapor products are largely sold in different channels than open-tank e-vapor products,
28   and open-tank customers tend to seek a different experience than closed-system customers.


     Case No. 3:20-cv-02345-WHO                        25           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 28 of 42



 1           121.     Manufacturers sell their Closed-System E-Vapor products directly to consumers and

 2   entities. The vast majority of Closed-System E-Vapor products are sold through a multi-outlet channel,

 3   which consists primarily of convenience stores. Convenience stores offer a limited range of Closed-

 4   System E-Vapor products, focusing on the highest velocity brands. In contrast, open-tank e-vapor

 5   products are sold almost exclusively at dedicated vape shops, retail outlets that typically carry an

 6   extensive selection of E-Liquids and parts for open-tank products and offer a high level of customer

 7   service.

 8           122.     Open-tank products also offer a different experience to customers than Closed-System

 9   E-Vapor products. Unlike Closed-System E-Vapor, open tank products offer a customizable and

10   engaging experience because customers can select from (and mix together) a wide assortment of E-

11   Liquids and customize the individual components of an open-tank system, such as the battery, heating

12   coil, and atomizer (which houses the heating coil).

13           123.     Due to their customizable and complex design, open-tank e-vapor products are more

14   expensive than Closed-System E-Vapor and require more technical know-how.

15           124.

16

17

18

19

20

21

22

23

24

25

26           125.     Defendants also viewed their JUUL and MarkTen Elite products as direct competitors,

27   and set prices based on competition with each other and with other closed-system products. Defendants

28


     Case No. 3:20-cv-02345-WHO                         26           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 29 of 42



 1   further acknowledged that their Closed-System E-Vapor products did not compete as closely with open-

 2   tank products.

 3           126.     Closed-System E-Vapor products differ from open-tank products in their appeal to

 4   consumers because they are discreet due to their small size, convenient due to their self-contained,

 5   ready-to-use format, and trendy due to their sleek design. Open-tank products are not an adequate

 6   substitute for Closed-System E-Vapor products. Open-tank products are larger, more complex, require

 7   more manual operation by the user and are more expensive. Open-tank products generally appeal to a

 8   different customer type, one that appreciates their complexity and customizable nature.

 9           127.     The relevant geographic market is no broader than the United States. Because of FDA’s

10   requirements (described below), foreign firms cannot import e-vapor products into the United States

11   without prior FDA approval.

12           128.     According to Nielson data, retail sales of e-vapor products in the United States in 2018

13   constituted approximately $2.8 billion.

14   B.      Market Concentration

15           129.     At the time of Altria’s exit, the relevant market was already highly concentrated.

16   Following Altria’s exit, it became even more concentrated.

17           130.     The Department of Justice and Federal Trade Commission, consistent with the

18   Horizontal Merger Guidelines and federal court decisions, measure market concentration using the

19   Herfindahl-Hirschman Index (“HHI”). The HHI is calculated by totaling the squares of the market

20   shares of each firm in the relevant market. Under the Horizontal Merger Guidelines, a merger is

21   presumed to enhance market power when the merger increases the HHI by more than 200 points in a

22   highly concentrated market, i.e., in a market where the HHI is above 2500.

23           131.     In the United States market for Closed-System E-Vapor products, the Transaction

24   resulted in a post-Transaction HHI exceeding 2,500, with an increase in HHI of more than 200. Thus,

25   the Transaction resulted in concentration that establishes a presumption of competitive harm in the

26   relevant market.

27

28


     Case No. 3:20-cv-02345-WHO                         27           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 30 of 42



 1   C.      The Closed-System E-Vapor Market Has High Barriers to Entry

 2           132.     Under the FDA regulatory framework, a manufacturer of a new tobacco product,

 3   including an e-cigarette, must submit to the FDA a Premarket Tobacco Product Application (“PMTA”)

 4   and receive the FDA’s approval before marketing that product. An e-cigarette that was on the market

 5   prior to August 8, 2016 may remain on the market, but the manufacturer of that product was required to

 6   have filed a PMTA by May 12, 2020 to continue marketing it. The manufacturer must remove the

 7   product in the event the PMTA is denied. An e-cigarette that was not on the market prior to August 8,

 8   2016 cannot be marketed until it receives PMTA approval. At the time Defendants executed the

 9   Transaction, the deadline for an in-market applicant to file its PMTA had been extended to August 8,

10   2022.

11           133.     Preparing a PMTA requires a significant amount of resources—time, personnel, and

12   money—which can range from several hundreds of thousands to multiple millions of dollars per

13   product.

14           134.     The FDA announced on January 2, 2020 that it had finalized a new enforcement policy

15   prohibiting all non-tobacco/non-menthol flavors for cartridge-based e-cigarettes until a PMTA

16   authorization, which went into effect on February 6, 2020.

17   D.      Market Power

18           135.     Throughout the Class Period, JLI dominated the relevant market and maintained power

19   to control prices and exclude competition in that market.

20           136.     According to a Wells Fargo report on the tobacco industry based on Nielsen scanner

21   data, JLI had amassed a 72 percent market share by August of 2018. Altria’s market share at that time

22   was 8 percent.

23           137.     According to the same Wells Fargo report, Altria began withdrawing its products from

24   the market in October 2018. By November, Altria’s market share had fallen to 4 percent, and JLI’s had

25   grown to over 75 percent. By December 2018, Altria had removed its products from the market entirely.

26   The Transaction not only eliminated one of JLI’s most successful competitors, it gave JLI access to

27   Altria’s vast resources and capital.

28


     Case No. 3:20-cv-02345-WHO                        28          CONSOLIDATED CLASS ACTION COMPLAINT
           Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 31 of 42



 1           138.     The Transaction was intended to, and did, significantly increase JLI’s market share and

 2   market power in the relevant market.

 3        ANTICOMPETITIVE EFFECTS OUTWEIGH PROCOMPETITIVE BENEFITS, IF ANY

 4   A.      Anticompetitive Effects

 5           139.     Defendants’ illegal agreements had the purpose and effect of raising fixing, maintaining

 6   and/or stabilizing prices, reducing output, reducing innovation and eliminating consumer choice.

 7           140.     The purpose and effect of the Transaction was for Altria to withdraw from current and

 8   future competition in exchange for a share of the monopoly prices JLI was able to charge, and would be

 9   able to charge in the future due to its dominant position.

10           141.     The Transaction also closed routes to other potential acquisitions or partnerships

11   through which Altria might have continued to participate in the relevant market.

12           142.     JLI’s conduct as alleged herein had the purpose, capacity, tendency, and effect of

13   restraining competition unreasonably, and the transaction substantially lessened competition, in the

14   United States market for Closed-System E-Vapor products, in the following ways, among others:

15                   a.      Eliminating Altria’s competing products from the relevant market, including

16                           promotional activity to create awareness and drive sales, thereby eliminating

17                           current and future price competition between JLI and Altria;

18                   b.      Eliminating current and future technological innovation competition between JLI

19                           and Altria to create higher quality products;

20                   c.      Eliminating current and future competition between JLI and Altria for shelf space

21                           at retailers through rebates and other incentives; and

22                   d.      Eliminating strategic and independent decision making by JLI, affecting JLI’s

23                           competitive strategies, through acquisition of membership by Atria on several

24                           governing boards, including the Board of Directors, of JLI.

25           143.     Before Altria’s agreement to exit the market, Altria and Juul competed vigorously with

26   each other in the Closed-System E-Vapor market.

27           144.     Altria’s agreement to exit the relevant market eliminated one of JLI’s most potent rivals.

28   As a large, well-established, and well-funded company with longstanding relationships and significant


     Case No. 3:20-cv-02345-WHO                         29           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 32 of 42



 1   shelf space with retailers nationwide, Altria had the resources and infrastructure to drive sales and

 2   compete aggressively with JLI. The Transaction removed that actual and potential competition.

 3           145.     Altria leveraged its ownership of leading brands across multiple tobacco categories in

 4   order to secure substantial and favorable shelf space at retailers throughout the United States. In 2018,

 5   for example, to JLI’s alarm, Altria launched a major campaign to secure shelf space for its innovative

 6   tobacco products (including Closed-System E-Vapor products), offering retailers product discounts,

 7   slotting fees, and fixture payments. Altria used its extensive distribution network to expand its

 8   distribution of MarkTen Elite from

 9                   After the Transaction, instead of competing for shelf space, Altria leased its shelf space

10   to JLI, effectively replacing its own MarkTen products with JLI’s product.

11           146.     Before the shut-down of Nu Mark, JLI and Altria relied on price competition through

12   promotions to drive sales of their respective e-cigarette products. In addition, each monitored the

13   other’s pricing in setting its own strategy. Altria’s decision to withdraw its MarkTen products brought

14   this price competition to an end.

15           147.     In addition to price competition, JLI and Altria competed through product innovation,

16   including device features and E-Liquid formulations.

17

18

19

20           148.     According to a September 4, 2020 Wall Street Journal Article, Juul began piloting a

21   usage monitor in 2019. “The feature allowed consumers to track the number of puffs they took on a Juul

22   vaporizer” through a connection to a phone application and “gave users the option to create a daily alert

23   when they reached a certain number of puffs.” According to current and former employees, “the puff-

24   tracking feature could have provided support to users who wanted to quit by helping them gradually

25   taper down their consumption.” Instead, under Crosthwaite’s leadership, JLI’s “top product-

26   development priority now is technology aimed at restricting access by those under 21.”

27           149.                                                                                        before

28   committing to the Transaction, Altria intended to compete over the long term. Altria’s


     Case No. 3:20-cv-02345-WHO                         30            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 33 of 42



 1   executive statements repeatedly evince their recognition that e-cigarettes were the future of the tobacco

 2   industry and their absolute commitment to participate in that future. For example:

 3                  Joseph Murillo, Altria’s former SVP of Regulatory Affairs, admitted:
 4

 5

 6                  Martin Barrington, Altria’s former CEO, stated to investors: “So we’ll be clear: We
 7                   aspire to be the U.S. leader in authorized, non-combustible, reduced-risk products.”

 8                  Defendant Howard Willard, Altria’s former CEO, in an interview with the Wall Street
 9                   Journal, stated: “At a time when e-vapor is going to grow rapidly and likely cannibalize

10                   the consumers we have in our core business, if you don’t invest in the new areas you

11                   potentially put your ability to deliver that financial result at risk.”

12           150.     In the fall of 2018, as a hedge against the risk that a deal with JLI might fall through,

13

14

15

16           151.     Instead of continuing to pursue its ambitions in the relevant market through

17   competition, including aggressive price promotions, product development, and incentives for shelf

18   space, Altria sought a short cut to market leadership and monopoly profit by investing in its competitor.

19   Altria agreed to abandon its long-standing and significant efforts at current and future competition in

20   exchange for a significant share of JLI’s profits, in part being derived from a significantly less

21   competitive marketplace. As a result, Juul and Altria’s transaction led to undue concentration in the

22   Closed-System E-Vapor market.

23   B.      Absence of Procompetitive Benefits

24           152.    Defendants cannot demonstrate cognizable efficiencies that would be sufficient to rebut

25   the presumption that the conduct alleged substantially lessened competition in the relevant market.

26           153.    Defendants cannot demonstrate pro-competitive benefits of the conduct alleged that

27   could not have been achieved through alternative means that would have been less restrictive on

28   competition than the conduct alleged.


     Case No. 3:20-cv-02345-WHO                           31            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 34 of 42



 1              154.   Defendants cannot demonstrate that entry into the relevant market by new competitors

 2   or expansion by existing competitors would be timely, likely, or sufficient to offset the anticompetitive

 3   effects of the conduct alleged.

 4              155.   The entry of new competitors into the relevant market is unlikely because the regulatory

 5   approval process is exceptionally time-consuming and expensive.

 6

 7                                   No manufacturer has achieved PMTA approval for an e-cigarette product,

 8   but Philip Morris International, a multi-national tobacco manufacturer, submitted a PMTA application

 9   for its iQOS heat-not-burn (“HNB”) device (which is comparable to an e-cigarette in technical

10   complexity) in May 2017 and received approval two years later in April 2019.

11

12

13

14              156.   In addition to achieving regulatory approval, a new entrant would need to: (i) develop or

15   acquire a product; (ii) manufacture the product at quality and scale; (iii) sell the product; (iv) develop a

16   distribution system; and (v) develop a marketing plan, including a plan to secure shelf space in retail

17   outlets.

18              157.   Existing Closed-System E-Vapor competitors cannot effectively replace the lost

19   competition because: (i) they lack Altria’s brand strength to secure favorable shelf space at retailers; (ii)

20   they lack the substantial resources Altria had at its disposal to commit to e-vapor research and

21   development as well as to pursuing regulatory approval; or (iii) the FDA’s enforcement of restrictions

22   on E-Liquid flavors has negatively impacted the competitive presence of Closed-System E-Vapor

23   competitors other than JLI, who had voluntarily discontinued its flavors earlier.

24              158.   Open-tank products manufacturers are not likely to replace the lost competition, in part

25   because the impending PMTA deadline will likely cause many of them to shut down, and because they

26   are largely sold in the separate “vape shop” sales channel and would not likely be able to expand rapidly

27   into convenience stores, where Closed-System E-Vapor are typically sold.

28


     Case No. 3:20-cv-02345-WHO                          32           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 35 of 42



 1           159.    Defendants’ unlawful conduct eliminated competition in the relevant market and

 2   deprived Plaintiff and the Class of the benefits of free and unrestrained competition that the antitrust

 3   laws were designed to ensure.

 4                         HARM TO COMPETITION AND ANTITRUST INJURY

 5           160.    Defendants’ contract, combination and conspiracy as set forth herein has had the

 6   following effects, among others:

 7                   a.      Price competition among Defendants in the sale, marketing and distribution of

 8                           Closed-System E-Vapor products during the Class Period to purchasers in the

 9                           United States has been restrained;

10                   b.      Prices for Closed-System E-Vapor products sold by Defendants during the Class

11                           Period to purchasers in the United States have been raised, fixed, maintained,

12                           and/or stabilized at artificial and non-competitive levels; and

13                   c.      The supplies of Defendants’ Closed-System E-Vapor products available for sale

14                           during the Class Period to purchasers in the United States has been artificially

15                           and unjustifiably restrained.

16                   d.      Innovation in the Closed-System E-Vapor market in the United States has been

17                           unreasonably restrained, with regard to device and E-Liquid products.

18                                            CLAIMS FOR RELIEF

19                                                 COUNT ONE

20       RESTRAINT OF TRADE IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT,
                                     15 U.S.C. § 1
21                              (Against all Defendants)
22
             161.     Plaintiffs hereby repeat and incorporate by reference each preceding and succeeding
23
     paragraph as though fully set forth herein.
24
             162.     Defendants entered into and engaged in a continuing contract, combination, or
25
     conspiracy to unreasonably restrain trade or commerce in violation of Section 1 of the Sherman Act, 15
26
     U.S.C. § 1, by artificially reducing or eliminating competition with respect to the sale, marketing and
27
     distribution of Closed-System E-Vapor products sold to purchasers in the United States.
28


     Case No. 3:20-cv-02345-WHO                          33           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 36 of 42



 1           163.     In particular, Defendants have contracted, combined and conspired to divide and

 2   allocate the market for Closed-System E-Vapor products to raise, fix, maintain and/or stabilize the

 3   prices of Closed-System E-Vapor products sold to purchasers in the United States.

 4           164.     The aforesaid violations of Section 1 consisted of an unlawful agreement in Altria agreed

 5   to withdraw from the relevant market and in exchange JLI gave Altria an interest in JLI’s continuing

 6   business in the relevant market. The purpose of this agreement was to fix, raise, maintain and/or

 7   stabilize prices of Closed-System E-Vapor products as well as stifle innovation.

 8           165.     For the purposes of formulating and effectuating their combination or conspiracy,

 9   Defendants did those things they combined or conspired to do, including (1) participating in meetings

10   and conversations to eliminate competition from the market and (2) agreeing to not compete and

11   allocate or divide the market for Closed-System E-Vapor products between them.

12           166.     Defendants’ anticompetitive and unlawful conduct is per se illegal.

13           167.     The Transaction was effected and, as a direct and proximate result of Defendants’

14   unlawful conduct, Plaintiffs and class members were injured in their business or property.

15                                                  COUNT TWO

16       RESTRAINT OF TRADE IN VIOLATION OF SECTION 7 OF THE CLAYTON ACT,
                                     15 U.S.C. § 18
17                              (Against all Defendants)
18
             168.     Plaintiffs hereby repeat and incorporate by reference each preceding and succeeding
19
     paragraph as though fully set forth herein.
20
             169.     The Transaction, as described above, in which Altria received a substantial ownership
21
     stake in JLI on the condition that Altria withdraw its existing Closed-System E-Vapor products from the
22
     market and halt its innovation on future products, substantially lessened competition in the market for
23
     Closed-System E-Vapor products in the United States.
24
             170.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and class
25
     members were injured in their business or property.
26
             171.     This offense is likely to continue unless injunctive relief is granted.
27

28


     Case No. 3:20-cv-02345-WHO                           34            CONSOLIDATED CLASS ACTION COMPLAINT
            Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 37 of 42



 1           172.     Plaintiffs and members of the Class are entitled to treble damages and an injunction

 2   against Defendants, preventing and restraining the violations alleged in this complaint.

 3
                                                   COUNT THREE
 4
      DECLARATORY AND INJUNCTIVE RELIEF FOR VIOLATIONS OF SECTION 1 OF THE
 5             SHERMAN ACT AND SECTION 7 OF THE CLAYTON ACT,
 6                                15 U.S.C. § 26
                             (Against all Defendants)
 7
             173.     Plaintiffs hereby repeat and incorporate by reference each preceding and succeeding
 8
     paragraph as though fully set forth herein.
 9
             174.     Plaintiffs seek declaratory and injunctive relief under the federal antitrust laws.
10
             175.     Plaintiffs’ allegations described herein constitute a violation of Sections 1of the Sherman
11
     Act.
12
             176.     Defendants effectuated a scheme to restrain trade and substantially lessen competition
13
     in the United States market for Closed-System E-Vapor products.
14
             177.     There is and was no legitimate, non-pretextual, pro-competitive business justification for
15
     Defendants’ conduct that outweighs its harmful effect.
16
             178.     As a direct and proximate result of Defendants’ anticompetitive scheme, as alleged
17
     herein, Plaintiffs and the Class were harmed as aforesaid.
18
             179.     The goal, purpose and/or effect of the scheme was to prevent and/or delay competition
19
     in order to charge supracompetitive prices for Closed-System E-Vapor products without a substantial
20
     loss of sales.
21
             180.     The anticompetitive agreements alleged herein should be declared invalid and
22
     unenforceable.
23
             181.     Plaintiffs and the Class have been injured in their business or property by reason of
24
     Defendants’ antitrust violations alleged in this Count. Their injury includes paying higher prices for
25
     Closed-System E-Vapor products than they would have paid in the absence of those violations. These
26
     injuries will continue unless halted.
27

28


     Case No. 3:20-cv-02345-WHO                           35           CONSOLIDATED CLASS ACTION COMPLAINT
            Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 38 of 42



 1           182.     Plaintiffs and the Class, pursuant to Fed. R. Civ. P. 57 and 28 U.S.C. § 2201(a), hereby

 2   seek a Declaratory Judgment that Defendants’ conduct constitutes a violation of § 1 of the Sherman

 3   Act.

 4           183.     Plaintiffs and the Class further seek equitable and injunctive relief pursuant to Section 16

 5   of the Clayton Act, 15 U.S.C. § 26, and other applicable law, to correct the anticompetitive effects

 6   caused by Defendants’ unlawful conduct.

 7                                         DEMAND FOR JUDGMENT

 8           WHEREFORE, Plaintiffs request that the Court enter judgment on their behalf and on behalf

 9   of the Class defined herein, by adjudging and decreeing that:

10           184.    This action may proceed as a class action, with Plaintiffs serving as Class

11   Representatives, and with Plaintiffs’ counsel as Class Counsel;

12           185.    Defendants have contracted, combined, and conspired in violation of Section 1 of the

13   Sherman Act, 15 U.S.C. § 1, and that Plaintiffs and the Class have been injured in their business and

14   property as a result of Defendants’ violations;

15           186.    Defendants have combined in a way that substantially lessened competition or tended to

16   create a monopoly in the market for Closed-System E-Vapor products in the United States, in violation

17   of Section 7 of the Clayton Act, 15 U.S.C. § 18, and that Plaintiffs and the Class have been injured in

18   their business and property as a result of Defendants’ violations;

19           187.    Plaintiffs and the Class are entitled to recover damages sustained by them, as provided by

20   the federal antitrust laws under which relief is sought herein, and that a joint and several judgment in

21   favor of Plaintiffs and the Class be entered against Defendants in an amount subject to proof at trial,

22   which is to be trebled in accordance with Section 4 of the Clayton Act, 15 U.S.C. § 15 and Section 7 of

23   the Clayton Act, 15 U.S.C. § 18;

24           188.    Plaintiffs and the Class are entitled to pre-judgment and post-judgment interest on the

25   damages awarded them, and that such interest be awarded at the highest legal rate from and after the

26   date this class action complaint is first served on Defendants;

27           189.    Plaintiffs and the Class are entitled to equitable relief appropriate to remedy Defendants’

28   past and ongoing restraint of trade, including:


     Case No. 3:20-cv-02345-WHO                          36            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 39 of 42



 1                   a.      A judicial determination declaring the rights of Plaintiffs and the Class, and the

 2                           corresponding responsibilities of Defendants; and

 3                   b.      Issuance of a permanent injunction against Defendants and their parents,

 4                           subsidiaries, affiliates, successors, transferees, assignees and the respective

 5                           officers, directors, partners, agents, and employees thereof and all other persons

 6                           acting or claiming to act on their behalf from continuing and maintaining the

 7                           conspiracy or agreements alleged herein; and

 8                   c.      Divestiture of Altria’s equity stake in JLI and rescission of Altria’s purchase of

 9                           that stake.

10           190.    Defendants are to be jointly and severally responsible financially for the costs and

11   expenses of a Court-approved notice program through post and media designed to give immediate

12   notification to the Class.

13           191.    Plaintiffs and the Class recover their costs of this suit, including reasonable attorneys’

14   fees as provided by law.

15           192.    Plaintiffs and the Class receive such other or further relief as may be just and proper.

16                                          JURY TRIAL DEMANDED

17           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of all the

18   claims asserted in this Complaint so triable.

19

20

21

22

23

24

25

26

27

28


     Case No. 3:20-cv-02345-WHO                          37            CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 40 of 42



 1   Dated: November 13, 2020                       By:          /s/ Joseph R. Saveri
                                                                  Joseph R. Saveri
 2

 3                                                  Joseph R. Saveri (State Bar No. 130064)
                                                    Steven N. Williams (State Bar No. 175489)
 4                                                  Katharine L. Malone (State Bar No. 290884)
                                                    Christopher K.L. Young (State Bar No. 318371)
 5                                                  Kyle P. Quackenbush (State Bar No.322401)
                                                    Anupama K. Reddy (State Bar No. 324873)
 6                                                  JOSEPH SAVERI LAW FIRM, INC.
                                                    601 California Street, Suite 1000
 7                                                  San Francisco, California 94108
                                                    Telephone: (415) 500-6800
 8                                                  Facsimile: (415) 395-9940
                                                    Email: jsaveri@saverilawfirm.com
 9                                                           swilliams@saverilawfirm.com
                                                             kmalone@saverilawfirm.com
10                                                           cyoung@saverilawfirm.com
                                                             kquackenbush@saverilawfirm.com
11                                                           areddy@saverilawfirm.com

12                                                  Interim Lead Counsel for Direct Purchaser Plaintiffs and
                                                    the Proposed Class
13
     John D. Radice (pro hac vice forthcoming)      Michael M. Buchman
14   A. Luke Smith (pro hac vice forthcoming)       Michelle C. Clerkin (pro hac vice pending)
     Clark Craddock (admission pending)             Jacob Onile-Ere (pro hac vice pending)
15
     RADICE LAW FIRM, P.C.                          MOTLEY RICE LLC
16   475 Wall Street                                777 Third Avenue, 27th Floor
     Princeton, NJ 08540                            New York, NY 10017
17   Telephone: (646) 245-8502                      Telephone: (212) 577-0040
     Facsimile: (609) 385-0745                      Email: mbuchman@motleyricce.com
18
                                                           mclerkin@motleyrice.com
19                                                         jonileere@motleyrice.com

20
                                  Direct Purchaser Plaintiffs Steering Committee
21

22

23

24

25

26

27

28


     Case No. 3:20-cv-02345-WHO                       38           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 41 of 42



 1   Dennis Stewart (SBN #99152)                    W. Joseph Bruckner (admitted pro hac vice)
     GUSTAFSON GLUEK PLLC                           Heidi M. Silton ((admitted pro hac vice)
 2   600 B Street                                   Craig S. Davis (admitted pro hac vice)
     17th Floor                                     Arielle S. Wagner (admitted pro hac vice)
 3
     San Diego, CA 92101                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 4   Telephone: (619) 595-3299                      100 Washington Avenue South, Suite 2200
     Email: dstewart@gustafsongluek.com             Minneapolis, MN 55401
 5                                                  Telephone: (612) 339-6900
 6   Daniel E. Gustafson (pro hac vice forthcoming) Facsimile: (612) 339-0981
     Daniel C. Hedlund (pro hac vice forthcoming) Email: wjbruckner@locklaw.com
 7   Amanda M. Williams (pro hac vice forthcoming)          hmsilton@locklaw.com
     Daniel J. Nordin (pro hac vice forthcoming)            csdavis@locklaw.com
 8   Ling S. Wang (pro hac vice forthcoming)                aswagner@locklaw.com

 9   Mary M. Nikolai (pro hac vice forthcoming)
     GUSTAFSON GLUEK PLLC
10   Canadian Pacific Plaza
     120 South Sixth Street, Suite 2600
11   Minneapolis, MN 55402
12   Telephone: (612) 333-8844
     Email: dgustafson@gustafsongluek.com
13          dhedlund@gustafsongluek.com
            awilliams@gustafsongluek.com
14          dnordin@gustafsongluek.com
15          lwang@gustafsongluek.com
            mnikolai@gustafsongluek.com
16
     Jeff Westerman (SBN #94559)                  Stephanie M. Beige (pro hac vice forthcoming)
17   Guido Toscano (SBN #266304)                  Stanley D. Bernstein (pro hac vice forthcoming)
18   WESTERMAN LAW CORP.                          Matthew E. Guarnero (pro hac vice forthcoming)
     16133 Ventura Blvd., Suite 685               BERNSTEIN LIEBHARD LLP
19   Encino, CA 91436                             10 East 40th Street
     Telephone: (310) 698-7450                    New York, NY 10016
20   Email: jwesterman@jswlegal.com               Telephone: (212) 779-1414
            gtoscano@jswlegal.com                 Facsimile: (212) 779-3218
21
                                                  Email: bernstein@bernlieb.com
22                                                       beige@bernlieb.com
                                                         mguarnero@bernlieb.com
23

24   Marc H. Edelson (pro hac vice forthcoming)   Joshua Grabar (pro hac vice forthcoming)
     EDELSON LECHTZIN LLP                         GRABAR LAW OFFICES
25   3 Terry Drive, Suite 205                     1735 Market St., Suite 3750
     Newtown, PA 18940                            Philadelphia, PA 19103
26                                                Telephone: (267) 507-6085
     Telephone: (215) 867-2399
27   Facsimile: (267) 685-0676                    Facsimile: (267) 507-6048
     Email: medelson@edelson-law.com              Email: jgrabar@grabarlaw.com
28


     Case No. 3:20-cv-02345-WHO                    39           CONSOLIDATED CLASS ACTION COMPLAINT
          Case 3:20-cv-02345-WHO Document 135 Filed 11/13/20 Page 42 of 42



 1   Terry Gross (SBN #103878)                    David Cates (pro hac vice forthcoming)
     Adam C. Belsky (SBN #147800)                 CATES MAHONEY, LLC
 2   Mary B. Parker (SBN #215614)                 216 West Pointe Drive, Suite A
     GROSS & BELSKY P.C.                          Swansea, IL 62226
 3
     201 Spear Street, Suite 1100,                Telephone: (618) 277-3644
 4   San Francisco, California 94105              Facsimile: (618) 277-7882
     Telephone: (415) 544-0200                    Email: dcates@cateslaw.com
 5   Email: terry@grossbelsky.com
            adam@grossbelsky.com
 6          mary@grossbelsky.com
 7
     John Alden Meade (admitted pro hac vice)
 8   MEADE YOUNG LLC
     909 Poydras St., Suite 1600
 9   New Orleans, LA 70112
10   Telephone: (504) 799-3102
     Facsimile: (504) 717-2846
11   Email: jam@meadeyoung.com

12                                          Counsel for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case No. 3:20-cv-02345-WHO                     40               CONSOLIDATED CLASS ACTION COMPLAINT
